   Case: 1:20-cv-00262-MRB Doc #: 20 Filed: 08/26/21 Page: 1 of 3 PAGEID #: 324




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 Steven Horsley,                              )
                                              )
        Plaintiff,                            ) Case No.: 1:20-cv-00262
                                              )
         vs.                                  ) Judge Michael R. Barrett
                                              )
 Barbara Nice,                                )
                                              )
         Defendant.                           )
                                              )
                                              )

                                 OPINION AND ORDER

       This matter is before the Court on Defendant Barbara Nice's Motion for Summary

Judgment. (Doc. 16). Plaintiff Steven Horsley filed a Response in Opposition (Doc. 18)

and Defendant filed a Reply (Doc. 19).

       In February 2019, Plaintiff's wife filed for a divorce in the Domestic Relations Court

of Clermont County, Ohio. (Doc. 16-1 PageID 285). As part of that proceeding, a

temporary restraining order prohibited either spouse from transferring or disposing of

financial assets without spousal or court approval throughout the divorce proceeding. (Id.

PageID 292-93). In August 2019, before the divorce proceeding was finalized, and

unbeknownst to Plaintiff's wife or the domestic relations judge, Plaintiff wire transferred a

total of $102,000.00 to Defendant, his girlfriend. (Doc. 15-1). In September 2019, Plaintiff

executed sworn "gift note" that stated that the $102,000.00 was a gift to Defendant in

August 2019, and he gave that note to Defendant. (Doc. 14-1); (Doc. 14-4).

       At a subsequent contempt hearing before the domestic relations judge, Plaintiff

told the judge that he loaned the money to Defendant to avoid a contempt charge and
    Case: 1:20-cv-00262-MRB Doc #: 20 Filed: 08/26/21 Page: 2 of 3 PAGEID #: 325




that it was a loan, not a gift, to Defendant. (Doc. 16 PageID 269); FED. R. EVID. 801(d)(2).

The judge told Plaintiff to get the money back or that it would be deducted from his share

of the martial assets. (Doc. 16 PageID 270). However, Defendant had already used the

money to purchase a home in her name. (Doc. 15-1).

       As is stands before this Court, 1 Plaintiff's Complaint includes three claims against

Defendant—conversion, fraud, and conspiracy—and he believes that he is entitled to

either the $102,000.00 back or title to Defendant's home. (Doc. 1). Defendant disagrees.

She argues that summary judgment in her favor is warranted, as Plaintiff gave her a valid,

irrevocable inter vivos gift when he transferred the money into her individual checking

account and subsequently executed a sworn statement that the money was a gift to her.

(Doc. 16). As best the Court can understand Plaintiff's responsive argument, and in one

of the more novel attempts to avoid summary judgment that this Court has examined, he

argues that summary judgment is improper, as there are genuine issues of material fact

regarding whether his gift is absolute, because he and Defendant conspired together to

perpetrate fraud on the domestic relations court. (Doc. 18).

       Federal Rule of Civil Procedure 56(a) provides that summary judgment is proper

"if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law." The moving party has the burden of

showing an absence of evidence to support the non-moving party's case. Celotex Corp.

v. Catrett, 477 U.S. 317, 325 (1986). Once the moving party has met its burden of

production, the non-moving party cannot rest on his pleadings, but must present

significant probative evidence in support of his complaint to defeat the motion for


1Though not contested, the Court has jurisdiction over this matter and venue is proper. See 28 U.S.C.
§§ 1332, 1391(b)(2).

                                                 2
      Case: 1:20-cv-00262-MRB Doc #: 20 Filed: 08/26/21 Page: 3 of 3 PAGEID #: 326




summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242 , 248-49 (1986).

           The record contains wire transfer records, a sworn gift note, and text messages

between the parties, sent before and after the gift, that both parties rely on to argue

summary judgment is or is not appropriate. (Docs. 14-1, 14-4, 15-1, 15-4, 18-1, 18-2).

Construing this evidence in a light most favorable to Plaintiff, as the Court must as this

juncture, Cincinnati Ins. Co. v. Zen Design Grp., Ltd., 329 F.3d 546, 552 (6th Cir. 2003),

the Court finds adequate record evidence to create a genuine issue of material fact as to

whether Plaintiff's gift is absolute and whether he and Defendant conspired together to

perpetrate fraud on the domestic relations court. This evidence creates genuine issues of

material fact and is more properly reviewed by the jury. 2 See FED. R. CIV. P. 56(a).

Defendant is thus not entitled to summary judgment.

           Based on the foregoing, it is hereby ORDERED that Defendant's Motion for

Summary Judgment (Doc. 16) is DENIED.

           IT IS SO ORDERED.

                                                               _/s Michael R. Barrett_______
                                                               Michael R. Barrett, Judge
                                                               United States District Court




2   Defendant submitted a timely jury trial demand for all of Plaintiff's claims. (Doc. 8); FED. R. CIV. P. 38.

                                                         3
